By the Court.
The only question open to the claimant in this case is whether the municipal court of the city of Worcester had authority to receive the complaint and issue the warrant. This question was decided against the claimant in Commonwealth v. Intoxicating Liquors, 103 Mass. 448.
The other objections to the complaint and warrant, now urged by the claimant, are for formal defects apparent on the face thereof, and, not having been “ specifically assigned ” in his motion to quash, are not now open to him. St. 1864, c. 250, § 2, Commonwealth v. Sholes, 13 Allen, 554.
Exceptions overruled.